DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 2/8/2021 has been entered and considered for this Office Action.

Response to Arguments
Applicant's arguments filed 2/8/2021 have been fully considered but they are not entirely persuasive.
Applicant argues against the §112(b) rejection by way of amendment however this is not found to be persuasive with regards to claims 5 and 10:
Regarding claim 5, the amendment overcomes the issues regarding the term “all planes” but also introduces a new issues (see §112(b) rejection below).
Regarding claim 10, the amendment only addresses the objection to claim 10; i.e., the amendment does not address the rejection of claim 10 over the indefiniteness issue raised in the previous Office Action (see Non-Final Rejection dated 8/7/2020). Further, Applicant does not provide any evidence or arguments in support of overcoming the indefiniteness issue of claim 10. Since applicant does not responded to the indefiniteness issues of claim 10 (either by amendment or argument) in any 1.
Applicant argues that Bridoux does not teach the slit as claimed in claim 1 (i.e., that the slit is configured to diffract acoustic waves received by the receiving aperture by way of the slit) nor the diffracting step of claim 16 (i.e., diffracting the acoustic waves using a slit formed by one or more blades positioned substantially parallel to a receiving aperture of a transducer); rather, that Bridoux teaches reducing diffraction.
This is not found to be persuasive. Notwithstanding the alleged diffraction reduction, diffraction nevertheless occurs because diffraction is a naturally occurring phenomenon that occurs when a propagating wave (e.g., light waves, radio waves, acoustic waves, water waves, etc.) encounters an obstacle such as a slit, a grating, an edge of a wall, or any other arbitrary object, whereby the propagating wave bends around/through the diffracting obstacle2,3. The diffracting object can effectively become a secondary source of the propagating wave4 as described by the Huygens-Fresnel 5. While the effects of diffraction are more pronounced when the size of the diffracting obstacle is on the order of the wavelength of the propagating wave (or smaller) and become less pronounced as the size of the obstacle increases, the large rectangular slit/slot of Bridoux nonetheless would still diffract the received acoustic waves because the large slit/slot is essentially formed of four different diffracting wall edges/straight edges.
It is noted that the claim does not limit the slit to any particular size relative to the wavelength of the received acoustic wave, nor does the limit the degree or magnitude of diffraction. Therefore Bridoux teaches the claimed slit/diffraction step.

Claim Objections
Claim 21 is objected to because of the following informalities. Appropriate correction is required.
Claim 21 recites “a surface of the one more blades that is proximal to the transducer” in the second line of the claim but should be corrected to read as --“a surface, of the one or more blades, that is proximal to the transducer --.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the claim has been amended to take the form of “the first blade and the second blade are substantially parallel to each [something/element]” because does not recite each of what something/element that the first and second blades must but substantially parallel thereto.
For purposes of compact prosecution (see MPEP 2173.06) the claim is being construed for purposes of examination are meaning that the first and second blades are substantially parallel to each other.

Regarding claim 10, it is unclear what “a central acoustic wavelength of the transducer” is. Does this refer to a central acoustic wavelength of the frequency response spectrum of the transducer? Does this refer to the a central acoustic wavelength of the spectrum of signal received by the transducer?
Further, in the latter case, it is further unclear because the width depends on the central acoustic wavelength of the spectrum of signal received by the transducer but the claim does not specify the spectrum of signal received by the transducer.
MPEP 2173.05(b) Relative Terminology recites in part:
II.     REFERENCE TO AN OBJECT THAT IS VARIABLE MAY RENDER A CLAIM INDEFINITE 

A claim may be rendered indefinite by reference to an object that is variable. See, e.g., Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008) (precedential) and Ex parte Brummer, 12 USPQ2d 1653 (Bd. Pat. App. & Inter. 1989). In Miyazaki, the Board held that claims to a large printer were not sufficiently definite because:

The language of claim 1 attempts to claim the height of the paper feeding unit in relation to a user of a specific height who is performing operations on the printer.... Claim 1 fails to specify, however, a positional relationship of the user and the printer to each other. 

Miyazaki, 89 USPQ2d at 1212. In Brummer, the Board held that a limitation in a claim to a bicycle that recited "said front and rear wheels so spaced as to give a wheelbase that is between 58 percent and 75 percent of the height of the rider that the bicycle was designed for" was indefinite because the relationship of parts was not based on any known standard for sizing a bicycle to a rider, but on a rider of unspecified build. Brummer, 12 USPQ2d at 1655.

On the other hand, a claim limitation specifying that a certain part of a pediatric wheelchair be "so dimensioned as to be insertable through the space between the doorframe of an automobile and one of the seats" was held to be definite. Orthokinetics, Inc. v. Safety Travel Chairs, Inc., 806 F.2d 1565, 1 USPQ2d 1081 (Fed. Cir. 1986). The court stated that the phrase "so dimensioned" is as accurate as the subject matter permits, noting that the patent law does not require that all possible lengths corresponding to the spaces in hundreds of different automobiles be listed in the patent, let alone that they be listed in the claims.

Similar to Miyazaki, in the latter case the claim limits the width of the slit by reference to an object that is variable (i.e., the spectrum of signal received by the transducer); however the claim does not specify the spectrum of signal received by the transducer.
From another point of view, the scope of the claim limitation (i.e., the width of the slit) changes depending on how the invention it used (i.e., the spectrum of signal received by the transducer), but an apparatus/machine claim is not limited by how the 
In accordance with compact prosecution practice (see MPEP 2173.06) the recitation of “a central acoustic wavelength of the transducer” is being construed for the purposes of applying prior art as referring to a central acoustic wavelength of the frequency response spectrum of the transducer (i.e., a physical parameter or characteristic of the transducer structure itself).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 1, 3, 11, 12, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Manohar et al., US 2010/0041987 A1 (hereinafter “Manohar”) in view of Bridoux et al., US 4,204,435 (hereinafter “Bridoux”).
Regarding claim 1, Manohar teaches a photoacoustic tomography device comprising:
a laser (light source 10, Fig. 1; laser is implied from “laser beam”, ¶ [0034]) positioned to produce acoustic waves in a sample6 (a sample in sample area 16; “System 19 controls light source 10 to emit pulses of light. Optical fibres 12 transmit the light pulses to its output, from where they are transmitted to carbon fibre 14 and sample area 16. As a result of the photoacoustic effect, which is known per se, carbon fibre 14 and a sample in sample area 16 generate acoustic signals in response to light pulses. The generated acoustic signals typically are a sum of signals due to locally generate acoustic pulses”, ¶ [0025]);
a transducer (ultrasound probe 18, Fig. 1) having a receiving aperture (the extent of the active detecting area of the probe 18 which is implied since the probe 18 is used to detect the acoustic waves: “The generated acoustic signals propagate to ultrasound probe 18, which detects the resulting acoustic pressure in a two dimensional area of positions” ¶ [0025]; “although a rectilinear probe has been shown, a curvilinear probe may be used” ¶ [0054]
a processor (computing system 19, Fig. 1), in electronic communication with the laser and the transducer (implied by “[c]omputing system 19 is coupled to light source 10 and ultrasound probe 18”, ¶ [0024]), configured to acquire data and reconstruct photoacoustic tomographic images based on the acquired data (“Computing system 19 uses measurements of the acoustic signals generated in sample area 16 to compute an acoustic generation strength image of sample area 16. The resulting image can be a three-dimensional image of the strength of generated acoustic energy as a function of the three dimensional position in sample area 16 where the acoustic pulses are generated or a two-dimensional image for example of a slice through the sample. The acoustic generation strength image is considered to be representative of an image of optical absorptivity.” ¶ [0026]).
Manohar does not teach or suggest a slit formed by one or more blades positioned substantially parallel to the receiving aperture of the transducer, the slit configured to diffract acoustic waves received by the receiving aperture by way of the slit.
Bridoux teaches a slit (slot 18, Fig. 2) formed by one or more blades (17, Fig. 2) positioned substantially parallel to a receiving aperture of a transducer (curvilinear array 11 comprising transducers 12, Fig. 2).
Straight edges naturally diffract acoustic waves7. Further, the slot 18 would diffract acoustic waves received by the receiving aperture by way of slot 18 because slot 18 is essentially formed of four different straight edges (i.e., the acoustic waves would diffract around each of the edges that form slot 18). Therefore the slot 18 can slit configured to diffract acoustic waves received by the receiving aperture by way of the slit” as recited in the claim.
As shown in Fig. 4, the ordinarily skilled artisan would have recognized that acoustic waves propagating from an object area 15D toward array 11 in the manner of 16A can be focused down to a single element 12B in the manner of 16B by using the slit (slot 18) formed by one or more blades (17) (“In FIG. 4 has been shown the effect of the diaphragm on beam 16A reflected by area 15D. Screen 17 limits this beam 16A to beam 16B which has passed through opening 18; the stopped down beam 16B strikes one active receiving transducer 12B only.” col. 6, line 58-62) thereby improving the focusing of the transducer array.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Manohar by providing a slit formed by one or more blades positioned substantially parallel to a receiving aperture of the transducer, wherein the slit is configured to diffract acoustic waves received by the receiving aperture by way of the slit, as taught by Bridoux; and the ordinarily skilled artisan would have been motivated to make this modification in order to improve the focusing of the transducer.

Regarding claim 3, the invention of Manohar modified in view of the teachings of Bridoux as discussed above teaches the invention of claim 1. Manohar further teaches that the transducer is a linear array transducer (“although a rectilinear probe has been shown, a curvilinear probe may be used” ¶ [0054]; rectilinear and curvilinear are types of linear array transducers).

claim 11, the invention of Manohar modified in view of the teachings of Bridoux as discussed above teaches the invention of claim 1; but does not teach that the one or more blades comprise a material having an acoustic impedance at least two times greater than an acoustic impedance of water.
MPEP 2144.05 recites in part: “"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) […] In order to properly support a rejection on the basis that an invention is the result of "routine optimization", the examiner must make findings of relevant facts, and present the underpinning reasoning in sufficient detail. The articulated rationale must include an explanation of why it would have been routine optimization to arrive at the claimed invention and why a person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed range. See In re Stepan, 868 F.3d 1342, 1346, 123 USPQ2d 1838, 1841 (Fed. Cir. 2017).[…] In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding.”
Further, MPEP 2144.07 recites in part: “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).”
In this case, the one or more blades (screen) is/are opaque to ultrasound (see col. 2, line 49 of Bridoux). Further, the ordinarily skilled artisan would have recognized that the opaqueness of a material in a medium to ultrasound is based on the acoustic impedances of the medium and the material (                        
                            
                                
                                    Z
                                
                                
                                    1
                                
                            
                        
                     and                         
                            
                                
                                    Z
                                
                                
                                    2
                                
                            
                        
                    ). For example, the intensity reflection coefficient (                        
                            
                                
                                    I
                                
                                
                                    r
                                
                            
                            /
                            
                                
                                    I
                                
                                
                                    i
                                
                            
                        
                    ) and the intensity transmission coefficient (                        
                            
                                
                                    I
                                
                                
                                    t
                                
                            
                            /
                            
                                
                                    I
                                
                                
                                    i
                                
                            
                        
                    ) at the interface between the material and the medium for normal incidence are defined as follows:
                
                    
                        
                            
                                
                                    I
                                
                                
                                    r
                                
                            
                        
                        
                            
                                
                                    I
                                
                                
                                    i
                                
                            
                        
                    
                    =
                    
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    Z
                                                
                                                
                                                    2
                                                
                                            
                                            -
                                            
                                                
                                                    Z
                                                
                                                
                                                    1
                                                
                                            
                                        
                                        
                                            
                                                
                                                    Z
                                                
                                                
                                                    2
                                                
                                            
                                            +
                                            
                                                
                                                    Z
                                                
                                                
                                                    1
                                                
                                            
                                        
                                    
                                
                            
                        
                        
                            2
                        
                    
                
            
                
                    
                        
                            
                                
                                    I
                                
                                
                                    t
                                
                            
                        
                        
                            
                                
                                    I
                                
                                
                                    i
                                
                            
                        
                    
                    =
                    
                        
                            4
                            
                                
                                    Z
                                
                                
                                    2
                                
                            
                            
                                
                                    Z
                                
                                
                                    1
                                
                            
                        
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    Z
                                                
                                                
                                                    2
                                                
                                            
                                            +
                                            
                                                
                                                    Z
                                                
                                                
                                                    1
                                                
                                            
                                        
                                    
                                
                                
                                    2
                                
                            
                        
                    
                
            
Thus, for 90% reflection (                        
                            
                                
                                    
                                        
                                            I
                                        
                                        
                                            r
                                        
                                    
                                
                                
                                    
                                        
                                            I
                                        
                                        
                                            i
                                        
                                    
                                
                            
                            =
                            0.9
                        
                    ; i.e., 90% of the incident intensity is reflected back) the acoustic impedance of the material must be about 38 times the acoustic impedance of the medium (i.e.,                         
                            
                                
                                    Z
                                
                                
                                    2
                                
                            
                            ≈
                            38
                            
                                
                                    Z
                                
                                
                                    1
                                
                            
                        
                    ):
                
                    
                        
                            
                                
                                    I
                                
                                
                                    r
                                
                            
                        
                        
                            
                                
                                    I
                                
                                
                                    i
                                
                            
                        
                    
                    =
                    
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    38
                                                    Z
                                                
                                                
                                                    1
                                                
                                            
                                            -
                                            
                                                
                                                    Z
                                                
                                                
                                                    1
                                                
                                            
                                        
                                        
                                            
                                                
                                                    38
                                                    Z
                                                
                                                
                                                    1
                                                
                                            
                                            +
                                            
                                                
                                                    Z
                                                
                                                
                                                    1
                                                
                                            
                                        
                                    
                                
                            
                        
                        
                            2
                        
                    
                
            
                
                    
                        
                            
                                
                                    I
                                
                                
                                    r
                                
                            
                        
                        
                            
                                
                                    I
                                
                                
                                    i
                                
                            
                        
                    
                    =
                    
                        
                            
                                
                                    
                                        
                                            (
                                            38
                                            -
                                            1
                                            )
                                            
                                                
                                                    Z
                                                
                                                
                                                    1
                                                
                                            
                                        
                                        
                                            (
                                            38
                                            +
                                            1
                                            )
                                            
                                                
                                                    Z
                                                
                                                
                                                    1
                                                
                                            
                                        
                                    
                                
                            
                        
                        
                            2
                        
                    
                
            
                
                    
                        
                            
                                
                                    I
                                
                                
                                    r
                                
                            
                        
                        
                            
                                
                                    I
                                
                                
                                    i
                                
                            
                        
                    
                    =
                    
                        
                            
                                
                                    (
                                    37
                                    )
                                
                                
                                    2
                                
                            
                            
                                
                                    
                                        
                                            Z
                                        
                                        
                                            1
                                        
                                    
                                
                                
                                    2
                                
                            
                        
                        
                            
                                
                                    (
                                    39
                                    )
                                
                                
                                    2
                                
                            
                            
                                
                                    
                                        
                                            Z
                                        
                                        
                                            1
                                        
                                    
                                
                                
                                    2
                                
                            
                        
                    
                
            
                
                    
                        
                            
                                
                                    I
                                
                                
                                    r
                                
                            
                        
                        
                            
                                
                                    I
                                
                                
                                    i
                                
                            
                        
                    
                    ≈
                    0.9
                
            
Thus, the ordinarily skilled artisan would have recognized that by increasing the acoustic impedance of the material to be more different than the acoustic impedance of the medium, the reflectance coefficient (i.e., the opaqueness of the one or more blades) and thus the effectiveness of the one or more blades can be optimized. In this sense, the acoustic impedance of the one or more blades relative to the medium can be considered a result effective variable.
The ordinarily skilled artisan could have optimized the opaqueness (i.e., the reflectance coefficient) of the one or more blades by routine experimentation (i.e., by merely selecting and experimenting with a variety of materials having different acoustic impedance) for the one or more blades. For example, if the medium is water, then the acoustic impedance of the medium is about 1.5×106 kg/(m2s). The ordinarily skilled artisan would have recognized that a variety of metals having high acoustic impedance such as stainless steel which has an acoustic impedance of about 45.5×106 kg/(m2s) may be appropriate/suitable material for the one or more blades because a material with a relatively high acoustic impedance would result in the one or more blades being highly opaque.
It would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to further modify the modified Manohar invention such that e.g., stainless steel which has an acoustic impedance that is about 30 times that of water) because this amounts to merely a workable range by routine experimenatation, which has been held to be prima facie obvious (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)), and because stainless amounts to selection of a known material based on its suitability for its intended use (i.e., acoustic opaqueness due to its relatively high acoustic impedance) which has been held to be prima facie obvious (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)).

Regarding claim 12, the invention of Manohar modified in view of the teachings of Bridoux as discussed above teaches the invention of claim 1; further, Manohar teaches that the laser (see above regarding claim 1) is a pulsed laser (implied from “System 19 controls light source 10 to emit pulses of light”, ¶ [0025]).

Regarding claim 16, Manohar teaches a method for performing photoacoustic tomography imaging comprising:
providing a sample8 (sample area 16);
applying a laser (light source 10, Fig. 1; laser is implied from “laser beam”, ¶ [0034]) to the sample such that the sample produces acoustic waves (“System 19 controls light source 10 to emit pulses of light. Optical fibres 12 transmit the light pulses to its output, from where they are transmitted to carbon fibre 14 and sample area 16. As a result of the photoacoustic effect, which is known per se, carbon fibre 14 and a sample in sample area 16 generate acoustic signals in response to light pulses. The generated acoustic signals typically are a sum of signals due to locally generate acoustic pulses.”, ¶ [0025]);
receiving, at a transducer (ultrasound probe 18, Fig. 1), the acoustic waves and converting the acoustic waves (“The generated acoustic signals propagate to ultrasound probe 18, which detects the resulting acoustic pressure in a two dimensional area of positions.”, ¶ [0025]; “although a rectilinear probe has been shown, a curvilinear probe may be used” ¶ [0054]);
storing, in an electronic memory in electronic communication with the transducer, acoustic data of the acoustic waves  (implied from computing system 19, Fig. 1 and discussion below regarding image computation; it is noted that the claim does not specify how long the acoustic data must be stored, nor the temporary or permanent nature of such storage; it is understood that the acoustic data must be stored (at least temporarily) for the purposes of computing an image therefrom as discussed below); and
generating an image based on the stored acoustic data (“Computing system 19 uses measurements of the acoustic signals generated in sample area 16 to compute an acoustic generation strength image of sample area 16. The resulting image can be a three-dimensional image of the strength of generated acoustic energy as a function of the three dimensional position in sample area 16 where the acoustic pulses are generated or a two-dimensional image for example of a slice through the sample. The acoustic generation strength image is considered to be representative of an image of optical absorptivity.” ¶ [0026]).
diffracting the acoustic waves before the acoustic waves are received (i.e., Manohar does not teach diffracting the acoustic waves using a slit formed by one or more blades positioned substantially parallel to a receiving aperture of the transducer such that acoustic waves received by the transducer are diffracted acoustic waves).
Bridoux teaches diffracting acoustic waves using a slit (slot 18, Fig. 2) formed by one or more blades (17, Fig. 2) positioned substantially parallel to a receiving aperture of a transducer (curvilinear array 11 comprising transducers 12, Fig. 2); and receiving, at the transducer, the diffracted acoustic waves.
Straight edges naturally diffract acoustic waves9. Further, the slot 18 would diffract acoustic waves received by the receiving aperture by way of slot 18 because slot 18 is essentially formed of four different straight edges (i.e., the acoustic waves would diffract around each of the edges that form slot 18). Therefore using the slot 18 as described in Bidroux can be considered to read on a “diffracting the acoustic waves parallel to a receiving aperture of a transdcuer” as recited in the claim.
As shown in Fig. 4, the ordinarily skilled artisan would have recognized that acoustic waves propagating from an object area 15D toward array 11 in the manner of 16A can be focused down to a single element 12B in the manner of 16B by using the slit (slot 18) formed by one or more blades (17) (“In FIG. 4 has been shown the effect of the diaphragm on beam 16A reflected by area 15D. Screen 17 limits this beam 16A to beam 16B which has passed through opening 18; the stopped down beam 16B strikes one active receiving transducer 12B only.” col. 6, line 58-62) thereby improving the focusing of the transducer array.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Manohar by diffracting the acoustic waves using a slit formed by one or more blades positioned substantially parallel to a receiving aperture of the transducer, as taught by Bridoux; and the ordinarily skilled artisan would have been motivated to make this modification in order to improve the focusing of the transducer.

Regarding claim 19, Manohar modified by the teachings of Bridoux teaches the invention of claim 16 as discussed above. Manohar further that transducer comprises a plurality of transducer elements  (“although a rectilinear probe has been shown, a curvilinear probe may be used” ¶ [0054]; rectilinear and curvilinear are types of linear array transducers which therefore implies a plurality of transducer elements); and further teaches teaches generating an image comprises:
receiving, at the processor, the stored acoustic data (implied in that it is understood that some sort of processor of the computing system 19 is responsible for acting on the acoustic data to reconstruct and the image therefrom);
setting, using the processor, reconstruction parameters;
defining, using the processor,
a reconstruction area (“the sample area computed in a previous iteration” ¶ [0015]),
reconstruction position (measuring position; “The distance from the measuring position to the location in sample area can be inferred from the delay between the instant when the optical pulses illuminate the radiation responsive acoustic pulse generator and sample, to the instant of acoustic pulse reception at positions on the ultrasound probe 18” ¶ [0027]; “In an embodiment a correction is made for refraction by iterating the tomographic computation of the speed of sound, each iteration using acoustic paths computed using the position dependent speed of sound computed in the previous iteration” ¶ [0047]), and
pixel size (implied from “reconstruction of such images requires knowledge of the speed of sound in the tissue to convert temporal resolution (or temporal phase resolution) into spatial resolution” ¶ [0040]; spatial resolution reads on pixel size);
calculating, using the processor, an acoustic travelling path for the sample to each transducer element (“The distance from the measuring position to the location in sample area can be inferred from the delay between the instant when the optical pulses illuminate the radiation responsive acoustic pulse generator and sample, to the instant of acoustic pulse reception at positions on the ultrasound probe 18” ¶ [0027]).
saving, using the processor, each calculated acoustic traveling path into a three-dimensional array (“The speed of sound as a function of position that has been computed in this way is used to compute the shape of a surface (or line) of locations from which acoustic pulses generated in sample area 16 reach a position on ultrasound probe at the same time. A plurality of surfaces (or lines) that are determined in this way is subsequently used in the tomographic computation of the acoustic generation strength.” ¶ [0051]; saving is implied in the sense that the paths are used to generate the image and so must at least be temporality saved in order to be acted on for the purposes of generating the image; a three-dimensional array is implied from the fact that the image generated therefrom is three dimensional, ¶ [0026]).

Claim 2 rejected under 35 U.S.C. 103 as being unpatentable over Manohar in view of Bridoux as applied to claim 1 above, and further in view of Razansky et al., US 2011/0040176 A1 (hereinafter “Razansky”).
Regarding claim 2, the invention of Manohar modified in view of the teachings of Bridoux as discussed above teaches the invention of claim 1. Further, Manohar teaches a container (imaging 15, Fig. 1) and a medium dispersed within the container (“In operation an acoustic coupling medium, such as water or an ultrasound gel is introduced in imaging tank 15, so that both the sample and carbon fibre 14 are immersed in the acoustic coupling medium”, ¶ [0025]).
Further, by making the modifications as discussed above regarding the application of the teachings of Brioux to Manohar, it follows that the one or more blades would be positioned within the container at least because the one or more blades would be positioned in front of the transducer aperture between the transducer and the sample which are both submerged in the medium within the container.
Further, it is understood that the sample can be positioned within a field of view of the transducer in the sense that the transducer (in coordination with the laser and the processor) is used to capture a photoacoustic tomographic image of the sample. Otherwise, if the sample couldn’t be positioned in the field of view of the transducer, the 
The modified Manohar invention, however, does not teach a sample support, let alone an adjustable one.
Razansky in a similar field of endeavor (i.e., near-field RF tomography, ¶ [0002], [0015], and [0016]) teaches an adjustable sample support (carrier device 60,  Fig. 1, “The carrier device 60 is adapted for accommodating the object 1 and for adjusting the position and/or orientation of the object 1 relative to the near-field source device 11 and the detector device 20. To this end, the carrier device 60 includes a drive unit (not shown), which is capable of subjecting the object 1 to rotation and/or translation movements. […] In particular for tomographic reconstruction in two or three dimensions, the imaged object 1 and/or detector element/s 21 and/or emitting element/s of the near-field source device 11 could be placed on rotation and/or translation stages, controlled by the carrier controller 42.” ¶ [0052]; hang-up portion 61 and carrier portion 62, Fig. 3; “The object to be investigated (living mouse 1) is positioned in the tank 81 using the carrier device with a hang-up portion 61 and a carrier portion 62. The hang-up portion 61 is adapted for accommodating a first part of the object, e.g., the legs of the mouse. The hang-up portion 61 is rotatable relative to the near-field source device 10 and the detector device 20 (see double-arrow). The carrier portion 62 includes a rotatable platform adapted for accommodating a second opposite part of the object.” ¶ [0067]).
The ordinarily skilled artisan would have recognized that the adjustability of the sample support may improve image quality because (a) the adjustable sample support may be used to rotate the sample relative to the detector as discussed above, and (b) “Further preferably, the position of the object, the near-field source device and/or the detector device is changed relative to at least one of the other components, the steps of energy input and detection advantageously can be optimized. In particular, a position adjustment can be provided before the first data acquisition or during the data acquisition. Advantageously, the above components can be subjected to at least one of a rotation and a translation so that all geometrical degrees of freedom can be used for improving the imaging quality.” ¶ [0044]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Manohar invention by providing an adjustable sample support, as taught by Razansky; and the ordinarily skilled artisan would have been motivated to make this modification in order to improve image quality.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Manohar in view of Bridoux and Razansky as applied to claim 2 above, and further in view of Dogra et al., US 2010/0016717 A1 (hereinafter “Dogra”).
Regarding claim 15, the invention of Manohar modified in view of the teachings of Bridoux, and Razansky as discussed above teaches the invention of claim 2; but does not teach that the container has an orifice covered with a material impermeable to the medium, the material configured to allow acoustic transmission to the transducer.
Dogra teaches a container (water bath 734, Fig. 7) having a orifice covered with a material (the acoustic window 735 appears to form the left wall of the water bath, Fig. 7; if the left wall was absent, there would be an opening in the water bath; in this sense, the left wall, formed by the acoustic window, can be considered to cover an orifice that otherwise would have been present in the water bath) impermeable to the medium (it is understood that acoustic window is impermeable to the medium (water of the water bath), otherwise the water would undesirably leak), the material configured to allow acoustic transmission (“With the help of acoustic coupling gel 733 and acoustic windows 735, the PA ultrasound waves generated in the prostate will enter through the acoustic window and focused onto the sensor by means of the acoustic lens”, ¶ [0074]) to a transducer (102, Fig. 7).
The ordinarily skilled artisan would have recognized that by providing the container with an orifice covered with a material impermeable to the medium, the material configured to allows acoustic transmission to the transducer, the transducer can thus be relocated outside the container as is shown in Dogra’s Fig. 7. Relocating the transducer outside the transducer allows for a smaller container than one sized to accommodate the transducer therein. A smaller container allows requires less water/medium. Further, relocating the transducer outside the container allows for further isolation of the transducer from the sample which may be seen as advantageous from the point of view of sterilizations and contamination. For example, the sample can be changed to image many different samples without the need to clean the transducer between each sample because there is no risk of cross contamination via the transducer if the transducer is outside the container.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified invention of .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Manohar in view of Bridoux as applied to claim 16 above, and further in view of Emelianov et al., US 2012/0125107 A1 (hereinafter “Emelianov”).
Regarding claim 17, Manohar modified in view of the teachings of Bridoux teaches the invention of claim 16 but does not the that receiving acoustic waves is triggered by the application of the laser to the sample.
Emelianov in the same field of endeavor teaches that that receiving acoustic waves is triggered by the application of the laser to the sample (implied from “For each laser pulse, the photoacoustic signal was captured and stored for off-line processing.” ¶ [0030] in combination with Fig. 1A which illustrates a “trigger” operationally connecting the laser/laser control with the transmit/receive electronics of the transducer system).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Manohar triggering the reception of the acoustic waves by the application of the laser to the sample, as taught by Emelianov; and the ordinarily skilled artisan would have been motivated to make this modification in order to ensure proper timing/synchronization of the laser and the transducer reception relative to each other.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Manohar in view of Bridoux as applied to claim 1 above, and further in view of Yacoubian, US 2007/0040469 A1 (hereinafter “Yacoubian”).
Regarding claim 21, Manohar modified in view of the teachings of Bridoux teaches the invention of claim 1 as discussed above; but does not teach that the device further comprises an acoustic absorber affixed to each of the one or more blades along a surface, of the one or more blades, that is proximal to the transducer.
Yacoubian teaches an EM radiation transducer that senses EM radiation (e.g., light). The transducer operates first by receiving EM radiation and photo-acoustically converting received EM radiation to mechanical energy; then second by piezo-electrically converting the mechanical energy to an electrical signal (see ¶ [0022]-[0024]; particularly: “When electromagnetic radiation is incident on the absorbing surface or layer 102, the absorbed electromagnetic energy is converted to a mechanical energy via the photo-acoustic effect, which is then converted to an electrical signal via the piezoelectric effect, or via a capacitive effect. The resulting electrical signal can be amplified via a high gain, low noise amplifier 106 to facilitate detection” ¶ [0024]).
Yacoubian further teaches an embodiment of the EM radiation sensor (see Fig. 10) wherein the sensor further comprises an acoustic absorber (sound absorbing material 1037) affixed to a blade (see annotated Fig. 10 below) along a surface, of the blade, that is proximal to a transducer (the side of the blade that faces toward transducer 1008).

Yacoubian teaches at ¶ [0061] that the sound absorbing material is used to block stray acoustic noise from and minimize noise from interfering with the transducer 1008:
[0061] Referring to FIG. 10, a pictorial diagram illustrates an embodiment of a sensor that includes an acoustical and/or electromagnetic absorbing material for noise reduction. FIG. 10 depicts a sensor 1008 that utilizes a baffled material, such as a sound absorbing material 1037, an EM radiation absorbing baffled material, or a thermally shield material, or a combination thereof that can be used to block stray EM radiation, acoustic and thermal noise. In addition, an acoustic absorbing, a thermally insulting or an EM radiation shielding backing material 1038 can be placed behind the sensor 1008 to minimize noise. The sensor 1008 is mounted in a baffled sound and EM absorbing apparatus 1037 to reduce or minimize acoustic and EM noise. Optional acoustic damping material 1038 can be attached to the back of the sensor 1008 to minimize acoustic noise.

10 at least because Yacoubian is reasonably pertinent to the problem faced by the inventor (i.e., problems regarding acoustic noise11 and solutions thereof).
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales (including rationale of use of known technique to improve similar devices (methods, or products) in the same way) to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham.
MPEP 2143 recites in part:
C.    Use of Known Technique To Improve Similar Devices (Methods, or Products) in the Same Way

To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:

(1) a finding that the prior art contained a "base" device (method, or product) upon which the claimed invention can be seen as an "improvement;"

(2) a finding that the prior art contained a "comparable" device (method, or product that is not the same as the base device) that has been improved in the same way as the claimed invention;

(3) a finding that one of ordinary skill in the art could have applied the known "improvement" technique in the same way to the "base" device (method, or 

(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In this case, the aforementioned four findings of fact to support the rationale of use of known technique to improve similar devices (methods, or products) in the same way are articulated below.
(1) The modified Manohar invention can be considered a “base” device upon which the claimed invention can be seen as an “improvement” because the modified Manohar invention substantially teaches the claimed invention (as discussed above) except that it does not teach or suggest the claimed acoustic absorber.
(2) The Yacoubian invention can be considered a “comparable” device (i.e., similar to, but not the same as, the “base” device) in the sense that the Yacoubian invention and the modified Manohar invention are both drawn to a transducer with one or more blades, although the type of transducer is not exactly the same. The “comparable” device has been “improved” in the same way as the claimed invention because the “comparable” device includes an acoustic absorber affixed to each of the one or more blades along a surface, of the one or more blades, that is proximal to the transducer as claimed.
(3) The ordinarily skilled artisan could have applied the known “improvement” technique in the same way to the “base” device by simply affixing sound absorbing material to a surface, of the one or more blades (of the base device), that is proximal to the transducer (i.e., the side of the one or more blades that faces the transducer). The ordinarily skilled artisan would have reasonably predicted that acoustic noise around the FIG. 10 depicts a sensor 1008 that utilizes a baffled material, such as a sound absorbing material 1037, an EM radiation absorbing baffled material, or a thermally shield material, or a combination thereof that can be used to block stray EM radiation, acoustic and thermal noise” (¶ [0061]).
(4) As discussed above, by affixing the sound absorbing material to the proximal side of the blade (the side that faces the transducer) stray acoustic noise may be blocked from interfering with the transducer. The ordinarily skilled artisan would have found this advantageous if applied to the modified Manohar invention because stray acoustic noise (which the “improvement” technique of Yacoubian seeks to block) may be detrimental to the transducer as well as the overall photoacoustic tomography device as a whole. Otherwise, stray acoustic noise may interfere with the transducer’s ability to accurately measure/sense/detect the acoustic waves produced in the sampled; thus, any image reconstructed therefrom may be obscured by artifacts due to such acoustic noise if such acoustic noise is not dealt with accordingly.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Manohar invention by providing an acoustic absorber affixed to each of the one or more blades along a surface proximal to the transducer, as taught by Yacoubian, because it would have merely involved use of known technique to improve similar devices in the same way. The ordinarily skilled artisan would have been motivated to make this modification in order to block stray acoustic noise that otherwise may have interfered with the .

Allowable Subject Matter
Claims 4, 6-9, 13, 14, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following are statements of reasons for the indication of allowable subject matter:
Regarding claim 4, Manohar modified by the teachings of Bridoux teaches the invention of claim 1 as discussed above; but does not teach that the slit is formed by a first blade and a second blade, of the one or more blades, wherein the first blade and the second blade are positioned substantially parallel to the receiving aperture of the transducer, such that the slit is formed between the first blade and the second blade. Rather, Bridoux (which was relied upon for teaching the slit formed by the one or more blades) teaches only a single blade. Further, within the context of photoacoustic tomography, the remaining prior art or record does not teach or suggest the claimed first blade and second blade forming the slit.

Claims 6-9 and 13 depend on claim 4 (either directly or indirectly) and therefore recite allowable subject matter by virtue of their dependency on claim 4.

Regarding claim 14, Manohar modified by the teachings of Bridoux teaches the invention of claim 1 as discussed above; but does not teach that the one or more blades are affixed to the transducer. Bridoux (which was relied upon or teaching the slit formed from the one or more blades) is silent regarding whether the one or more blades is 

Regarding claim 18, Manohar modified by the teachings of Bridoux teaches the invention of claim 16 as discussed above; but does not teach that the first and second blades are adjustable, let alone adjusting the first or second blade to close the slit and generate a reference reading. Even if slit dimensions are adjusted in accordance with ultrasound wavelength or frequency, (“slot 18, the dimension of which are a function or the ultrasounds frequency, of the radius of curvature of the array and of the desired definition”, Bridoux, col. 6, lines 37-39), the remaining prior art of record within the context of photoacoustic imaging does not teach or suggest closing the slit and generating a reference reading.

Regarding claim 20, Manohar modified by the teachings of Bridoux teaches the invention of claim 19 as discussed above; but does not teach setting the slit position as a reconstruction parameter set by the processor. Further, within the context of photoacoustic imaging, the remaining prior art of record does not teach or suggest setting the slit position as a reconstruction parameter set by the processor.

Claims 5 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The following are statements of reasons for the indication of allowable subject matter:
Claim 5 depends on claim 4, which recites allowable subject as discussed above, and therefore recites allowable subject matter by virtue of its dependency on claim 4.

Regarding claim 10, Manohar modified by the teachings of Bridoux teaches the invention of claim 1 as discussed above; but does not teach that the width of the slit is 0.5 to 1.0 times a central acoustic wavelength of the transducer. Bridoux (which was relied upon or teaching the slit) teaches that the slit (slot 18), the dimension of which are a function of the ultrasound frequency, radius of curvature of the array, and the desired definition, has a section of about 1 cm2 (col. 6, lines 37-41). Bridoux further teaches a frequency of 2 MHz which corresponds to a wavelength of 0.75 mm (col. 9 lines 66-67). In this sense, the slit width appears to be 3 orders of magnitude over the wavelength, not 0.5 to 1.0 times the wavelength. Further, within the context of photoacoustic tomography, the remaining prior art of record does not teach or suggest that the width of the slit is 0.5 to 1.0 times a central acoustic wavelength of the transducer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958.  The examiner can normally be reached on Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/COLIN T. SAKAMOTO/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 714.03 which recites in part: “Where an amendment substantially responds to the rejections, objections, or requirements in a non-final Office action (and is a bona fide attempt to advance the application to final action) but contains a minor deficiency (e.g., fails to treat every rejection, objection, or requirement), the examiner may simply act on the amendment and issue a new (non-final or final) Office action. The new Office action may simply reiterate the rejection, objection, or requirement not addressed by the amendment (or otherwise indicate that such rejection, objection, or requirement is no longer applicable).”
        
        2 The Wikipedia article for “Diffraction” recites in part: “Diffraction refers to various phenomena that occur when a wave encounters an obstacle or opening. It is defined as the bending of waves around the corners of an obstacle or through an aperture into the region of geometrical shadow of the obstacle/aperture.”
        
        3 Diffraction can occur at a straight edge such as the edge of a wall/screen; see Nityananda, “Diffraction at a Straight Edge”, Resonance, May 2015 pages 389-400.
        
        4 The Wikipedia article for “Diffraction” recites in part: “The diffracting object or aperture effectively becomes a secondary source of the propagating wave. […] In classical physics, the diffraction phenomenon is described by the Huygens–Fresnel principle that treats each point in a propagating wavefront as a collection of individual spherical wavelets.”
        
        5 See the Wikipedia article for “Huygens-Fresnel principle” which recites in part that “every point on a wavefront is itself the source of spherical wavelets, and the secondary wavelets emanating from different points mutually interfere. The sum of these spherical wavelets forms the wavefront.”
        6 The term sample is being construed in a manner consistent with the specification; see ¶ [0032] and [0053] of the US Publication of the instant application.
        7 Diffraction occurs at a straight edge such as the edge of a wall/screen; see Nityananda, “Diffraction at a Straight Edge”, Resonance, May 2015 pages 389-400
        8 The term sample is being construed in a manner consistent with the specification; see ¶ [0032] and [0053] of the US Publication of the instant application.
        9 Diffraction occurs at a straight edge such as the edge of a wall/screen; see Nityananda, “Diffraction at a Straight Edge”, Resonance, May 2015 pages 389-400
        10 MPEP 2141.01(a) recites in part: “a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.”
        
        11 The specification recites acoustic noise (i.e., acoustic transmission through the blade) as a problem that the acoustic absorber is intended to ameliorate (“The blade may be covered by an acoustic absorbing material such as a foam, to minimize acoustic transmission through the blade” page 10, ¶ [0047]). Similarly, Yacoubian recites acoustic noise (i.e., stray acoustic noise) as a problem that the acoustic absorber is intended to ameliorate (“FIG. 10 depicts a sensor 1008 that utilizes a baffled material, such as a sound absorbing material 1037, an EM radiation absorbing baffled material, or a thermally shield material, or a combination thereof that can be used to block stray EM radiation, acoustic and thermal noise” ¶ [0061]).